DETAILED ACTION
	Response to Amendment
 The amendment filed on 12/02/2020 has been entered and considered by Examiner. Claims 1, 3-10, 12, 13, 15, 16, 18-22, 26-28 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12, 13, 15, 16, 18-22, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US Pub. 20190279761 A1) in view of Xu  (US Pub. 20200090320 A1).


obtaining image data associated with the object (Figs. 8, image/scan of the object) [0051, 0065, 0188, 0279]; 
obtaining sensed data associated with the object or an environment in which the object is arranged (Figs. 8, detected information regarding the condition or location of the object) [0051, 0065, 0188, 0279];
processing the image data and the sensed data to determine a condition of the object [0051, 0065, 0188, 0279], using a trained machine-learning-based object-type-specific determination model [0276-277, 0280, 0292], the trained machine- learning-based object-type-specific determination model including one or more determination rules [0276-277, 0280, 0292]; and 
	classifying the object as in a normal condition or an abnormal condition based on the processing [0051, 0188, 0279],
	wherein the object is a material, a product, or a product part (body parts, e.g. bone, tissues) [0050, 0252].
	But Bernard doesn’t explicitly teach a piece of raw material;
	However, Xu discloses (Figs. 1-8) wherein the object is a piece of raw material, a product, or a product part (Step 210 or 510) [0006, 0033, 0045-46, 0054].
	Xu also discloses an imaging device arranged to obtain image data associated with the object (Figs. 8, image/scan of the object) [0006, 0033, 0045-46, 0054]; 
a sensor (detector) arranged to obtain sensed data associated with the object or an environment in which the object is arranged [0006, 0033, 0045-46, 0054]; 


	For claim 16, Bernard discloses system for determining a condition of an object [0051, 0279], the system comprising: 
an imaging device arranged to obtain image data associated with the object (Figs. 8, image/scan of the object) [0051, 0065, 0188, 0279]; 
a sensor (detector) arranged to obtain sensed data associated with the object or an environment in which the object is arranged (Figs. 8, detected information regarding the condition or location of the object) [0051, 0065, 0188, 0279]; and 
one or more processors operably connected with the imaging device and the sensor and arranged to process the image data and the sensed data [0051, 0065, 0188, 0279]; 
automatically select a trained machine-learning-based object-type-specific determination model from a plurality of trained machine-learning-based object-type- specific determination models stored in the electronic device based on the processing of the image data and the sensed data [0276-277, 0280, 0292], 
each of the plurality of trained machine-learning- based object-type-specific determination models including one or more determination rules [0276-277, 0280, 0292]; 

classify the object as in either a normal condition or an abnormal condition based on the determination [0051, 0188, 0279]; and 
trigger a response when the object is classified to be in the abnormal condition [0051, 0188, 0279], wherein the object is a material, a product, or a product part (body parts, e.g. bone, tissues) [0050, 0252].
	But Bernard doesn’t explicitly teach a piece of raw material;
	However, Xu discloses (Figs. 1-8) wherein the object is a piece of raw material, a product, or a product part (Step 210 or 510) [0006, 0033, 0045-46, 0054].
	Xu also discloses an imaging device arranged to obtain image data associated with the object (Figs. 8, image/scan of the object) [0006, 0033, 0045-46, 0054]; 
a sensor (detector) arranged to obtain sensed data associated with the object or an environment in which the object is arranged [0006, 0033, 0045-46, 0054], 
	automatically select a trained machine-learning-based object-type-specific determination model from a plurality of trained machine-learning-based object-type- specific determination models stored in the electronic device based on the processing of the image data and the sensed data, each of the plurality of trained machine-learning- based object-type-specific determination models including one or more determination rules (Figs. 2 and 5) [0006, 0033, 0045-46, 0054]; 
	determine a condition of the object by processing the image data and the sensed data using the automatically selected trained machine-learning-based object-type-  specific determination model (Figs. 2 and 5) [0006, 0033, 0045-46, 0054].


For claim 28, Bernard discloses (Figs. 1-25) a method for determining a condition of an object, comprising: 
obtaining image data associated with the object (Figs. 8, image/scan of the object) [0051, 0065, 0188, 0279]; 
obtaining sensed data associated with the object or an environment in which the object is arranged (Figs. 8, detected information regarding the condition or location of the object) [0051, 0065, 0188, 0279];
processing the image data and the sensed data [0065, 0253, 0279]; 
automatically selecting a trained machine-learning-based object-type-specific determination model from a plurality of  trained machine-learning-based objected-type-specific determination models based on the processing of the image data and the sensed data [0276-277, 0280, 0292], 
each of the plurality of trained machine-learning-based object-type-specific determination model including one or more determination rules [0276-277, 0280, 0292] or [0258-0260, 0292, 0315, 0349]; 

classifying the object as in either a normal condition or an abnormal condition based on the determination, and triggering a response when the object is classified to be in the abnormal condition [0051, 0188, 0279]; 
	wherein the object is a material, a product, or a product part (body parts, e.g. bone, tissues) [0050, 0252].
	But Bernard doesn’t explicitly teach a piece of raw material;
	However, Xu discloses (Figs. 1-8) wherein the object is a piece of raw material, a product, or a product part (Step 210 or 510) [0006, 0033, 0045-46, 0054].
Xu also discloses determining a condition of the object based on the selected object-type-specific determination model (Figs. 2 and 5) [0006, 0033, 0045-46, 0054]; 
classifying the object as in either a normal condition or an abnormal condition based on the determination, and triggering a response when the object is classified to be in the abnormal condition (Figs. 2 and 5) [0006, 0033, 0045-46, 0054].
Since, all are analogous arts addressing detecting and categorizing abnormalities or defects using an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Bernard and Xu to ensure different objects can be properly detected, thus, improving the efficiency and capability of the system. 



For claim 4, Bernard discloses (Figs. 1-25) updating the trained machine-learning-based object-type-specific determination model based on the data and the resulting classification [0292, 0315, 0349].
	adjusting a determination rule or determination factor in the image data and the sensed determination model [0258-0260, 0292, 0315, 0349].

	For claim 5, Bernard discloses (Figs. 1-25) updating the trained machine-learning-based object-type-specific determination model based on the data and the resulting classification [0292, 0315, 0349].
	adjusting a determination rule or determination factor in the trained machine-learning-based object-type-specific determination model [0258-0260, 0292, 0315, 0349].

	For claims 6 and 20, Bernard discloses (Figs. 1-25) processing the image data and the sensed data of the object comprises comparing the image data and the sensed data with reference data [0057-58, 0279].



	For claim 8, Bernard discloses (Figs. 1-25) processing the image data and the sensed data of the object comprises determining, based on a determination rule in the trained machine-learning-based determination model, a probability that the object includes a defect [0057-58, 0279].
comparing the determined probability with a probability threshold to classify the object as in the normal condition or the abnormal condition [0057-58, 0279].
	For claim 9, Bernard discloses (Figs. 1-25) processing the image data and the sensed data of the object comprises determining, based on a determination rule in the determination model, a probability that the object includes a defect [0057-58, 0279].
comparing the determined probability with a probability threshold to classify the object as in the normal condition or the abnormal condition [0057-58, 0279].

	For claim 10, Bernard discloses (Figs. 1-25) the probability threshold is adjustable by the user (confidence score threshold set by user) [0116].


	For claim 13, Bernard discloses (Figs. 1-25) the selection is automatic and is based on the processing of the image data and the sensed data [0050, 0135, 0233].

	For claim 15, Bernard discloses (Figs. 1-25) triggering a response when the object is classified to be in an abnormal condition [0258-0260, 0292, 0315, 0349].

For claim 19, Bernard discloses (Figs. 1-25) updating the trained machine-learning-based object-type-specific determination model based on the image data and the sensed data and the resulting classification [0292, 0315, 0349].
	adjusting a determination rule or determination factor in the trained machine-learning-based object-type-specific determination model [0258-0260, 0292, 0315, 0349].

For claim 21, Bernard discloses (Figs. 1-25) the abnormal condition is a defective condition in which the object includes a defect [0051, 0188, 0279]; and 
wherein the one or more processors are further arranged to determine the condition of the object by identifying a defect in the object [0051, 0188, 0279].


comparing the determined probability with a probability threshold to classify the object as in the normal condition or the abnormal condition [0057-58, 0279].

For claims 26 and 27, Bernard as modified by Xu, Xu further discloses (Figs. 1-8) the piece of raw material comprises a piece of wood, metal, or plastic (Step 210 or 510) [0033, 0045-46, 0054]. See motivation to combine the references from the above.

	Response to Arguments
Applicant's arguments with respect to all the claims have been considered but are moot in view of the new citations and/or explanation in the office action in view of the claim amendments. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

/PAKEE FANG/
Primary Examiner, Art Unit 2642